IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 39119/39124

STATE OF IDAHO,                                    )     2012 Unpublished Opinion No. 527
                                                   )
       Plaintiff-Respondent,                       )     Filed: June 21, 2012
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
JASON R. PUCKETT,                                  )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
       Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Shoshone County. Hon. Fred M. Gibler, District Judge.

       Order denying Idaho           Criminal    Rule    35   motion     for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge

PER CURIAM
       In docket number 39124, Jason R. Puckett pled guilty to petit theft, Idaho Code §
18-2407, and burglary, Idaho Code § 18-1401. The district court sentenced Puckett to a 365 day
county jail term for the petit theft and a unified term of ten years, with four years determinate, for
the burglary. Both sentences were to be served concurrently with the sentence in docket number
39119. Puckett filed an Idaho Criminal Rule 35 motion as to the burglary sentence, which the
district court denied. Puckett appeals. 1


1
         In docket number 39119, Puckett pled guilty to battery, Idaho Code § 18-903. The
district court sentenced Puckett to a 180 day term, to be served concurrently with Puckett’s
sentences in docket number 39124. The two cases have been consolidated on appeal. Although

                                                  1
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Puckett’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Puckett’s Rule
35 motion is affirmed.




Puckett appeals from the judgments of conviction and sentences in both cases, Puckett does not
dispute that he waived his right to appeal his sentences in the plea agreements and provides
neither argument nor authority as to his sentences. See State v. Zichko, 129 Idaho 259, 263, 923
P.2d 966, 970 (1996) (holding a party waives an issue on appeal if either authority or argument is
lacking). As such, we limit our review to the denial of Puckett’s Idaho Criminal Rule 35 motion
in docket number 39124.

                                                2